Citation Nr: 1206311	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 22, 2007. 

2.  Entitlement to an increased rating in excess of 50 percent for PTSD, from August 22, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in August 2006 and October 2009 of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before a Decision Review Officer at the RO in November 2008.  A transcript is of record. 

During the pendency of the appeal, the October 2009 rating decision granted the Veteran a rating of 50 percent for his PTSD, effective August 22, 2007.  Inasmuch as a rating higher than 50 percent for PTSD is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran manifested symptomatology that included: sleep impairment, including nightmares; depression and anxiety; irritability and anger; disturbances of mood and motivation; and difficulty in establishing and maintaining effective work and social relationships. 

2.  During the entire period on appeal, the Veteran's symptomatology did not manifest as occupational and social impairment with deficiencies in most areas or symptoms related to such a finding.  


CONCLUSION OF LAW

Effective April 20, 2006, the criteria for a 50 percent rating, but no higher, for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2006, August 2007, and November 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in July 2006, September 2007, and August 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that his PTSD warrants higher ratings than those assigned.  With resolution of the doubt in favor of the Veteran, his symptoms approximate the criteria for a rating of 50 percent from April 20, 2006.  Therefore an increased rating is granted to this extent.  The preponderance of the evidence is against a claim for a rating in excess of 50 percent at any point during the period on appeal; therefore, the Veteran's claim for an increased rating in excess of 50 percent is denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, the RO increased the Veteran's evaluation for PTSD from 30 percent to 50 percent, effective August 22, 2007.  As a result, the Board will adjudicate his claim as a staged rating.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  Prior to August 22, 2007, the Veteran's PTSD was rated under Diagnostic Code 9411 as 30 percent disabling.  Effective August 22, 2007, it was increased to 50 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  Regarding GAF scores potentially relevant to this case, scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran filed a claim of service connection for PTSD in April 2006.  In support of his claim, he submitted an October 2005 treatment record showing a positive screen for PTSD.  

April 2006 to June 2006 treatment records show the Veteran experienced recurrent, intrusive, distressing memories; weekly nightmares; significant distress from traumatic triggers; emotional numbness; avoidance of triggers and thoughts; anhedonia; restricted affect; social isolation; difficulty experiencing loving emotions; general state of increased arousal characterized by irritability, hypervigilance, difficulty concentrating, and an exaggerated startle response.   

Mental status examinations revealed the Veteran had a normal general appearance with an appropriate manner.  There were no abnormalities in his motor activities, thought process, and perception.  The Veteran was fully oriented with insight, memory, and judgment intact.  He had poor concentration and although he denied current suicidal ideations, he stated that he had thoughts of suicide in the 1970's.  His mood was anxious and slightly depressed.  

In a May 2006 mental health record, the Veteran denied a depressed mood and severe depressive episodes.  He did state that he continued to have periods of depression lasting a few days.  He described his mood cycles as follows: confidence, euphoria, irritable, high energy, decreased need for sleep, racing thoughts, impulsive decisions, spending sprees, hypersexual, fast driving, outgoing and talkative, and unfinished projects.  His last mood swing occurred a few weeks prior and his mood swings do not affect his relationships.  

The Veteran underwent a VA examination in July 2006.  The Veteran reported the following symptoms: suppression of feelings; recurrent dreams about service; moderate depression, including guilt, loss of interest in others, and lack of motivation; irritability; and minimal sleep.  The examiner diagnosed chronic, moderate PTSD and depression, secondary to the PTSD and assigned a GAF score of 55.  He opined that the Veteran is at least moderately impaired in both the social and occupational domains.  During the Veteran's employment as a merchant marine, his symptoms were masked; however, he is currently having difficulty functioning in everyday life.  He experiences irritability, anger, frustration, distressing dreams, and sleep disturbance and should be considered moderately impaired.  

An August 28, 2006 rating decision granted the Veteran's claim of service connection and assigned a 30 percent rating.   The Veteran was subsequently notified of that decision, although the notification letter is undated.  On August 22, 2007, he filed a claim for an increased rating.  He also submitted an August 28, 2007 statement in which he alleged that he did not present his PTSD symptoms adequately at the July 2006 VA examination and although he is currently assigned a 30 percent rating, he feels his symptoms warrant a higher rating.  Specifically, the Veteran claimed that his PTSD symptoms have interfered with his ability to find and maintain employment.  Due to the severity of his migraines, stress, anxiety, and depression, he quit his job in the Merchant Marines and had to liquidate his pension and sell his houses.  He believes those financial decisions were foolish and they were due to his PTSD.  Although the Veteran did not expressly disagree with the August 2006 rating decision, his statement, especially if construed liberally, was timely filed and tantamount and sufficient to meet the requirements for a notice of disagreement to initiate an appeal of that decision. 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). 

In a VA treatment record from August 2007, the Veteran reported his mood was "good" and "pretty stable."  He was sleeping 6 to 7 hours per night and denied suicidal ideations, psychosis, and feelings of hopelessness and worthlessness.  The Veteran continued to have recurrent nightmares, distress from traumatic triggers, emotional numbness, avoidance, social isolation, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran had an appropriate manner and was well groomed with good eye contact.  No abnormalities were noted in his speech, memory, thought process, perception, manner, motor activity, judgment, and insight.  A GAF score of 55 was assigned.   

Another VA examination was conducted in September 2007.  The Veteran reported shutting down to avoid stress of socialization and avoidance of others.  He clarified that he does not mind being in public but gets easily irritated when disagreements arise.  A mental status examination showed him as cooperative and pleasant. There was no evidence of motor abnormalities, agitation, hallucinations, or altered level of consciousness.  His long-term memory was good and he was able to recall six digits forward, but not backward.  Concentration was unimpaired and abstract thinking was intact.  The Veteran denied symptoms of mania, panic attacks, irritability, tearfulness, obsessive thinking, or compulsive behaviors, but admitted to using the internet for 4 to 5 hours a day.  The Veteran reported sleeping 8 to 9 hours per night and his energy level is good.  He spends time with his girlfriend and her grandchildren, he is close with his siblings, and has 4 or 5 friends.

The examiner concluded that the Veteran denied any persistent re-experiencing of traumatic events and is effectively able to suppress his feelings associated with the war.  He diagnosed the Veteran with PTSD by history, in remission, and assigned GAF score of 57.    

An October 2007 general mental health note showed that the Veteran's affect was mildly restricted and reserved and his mood was anxious and sad.  The note revealed that the Veteran was persistently re-experiencing his traumatic event with recurrent, intrusive memories, nightmares, significant distress.  The Veteran also experienced emotional numbness, manifested as anhedonia, social isolation, restricted affect, and feeling detached and estranged except for family.  He has a general state of arousal characterized by difficulty falling asleep, for which he takes medication; difficulty concentrating; hypervigilance; and an exaggerated startle response.  No abnormalities were noted regarding his manner, general appearance, motor activity, speech, orientation, memory, and concentration.  The Veteran did experience excessive guilt and had an anxious and depressed mood, although some improvement was noted.  The Veteran was diagnosed with prolonged PTSD and depressive disorder and a GAF score of 55 was assigned.  

The RO issued a rating decision in November 2007 in which it confirmed and continued the 30 percent rating.  In a November 2007 notice of disagreement, the Veteran clarified that he is not in a common-law marriage with his companion, he does not have a close relationship with his siblings, he does not have friends, but rather only acquaintances, and has difficult with authority figures, but has managed to avoid them.  The Veteran also stated that while he is able to complete household tasks, he often fails to do so due to procrastination and forgetfulness.  He also alleged that he lacks the requisite concentration to drive more than two or three hours in a given day.   He admitted to being in bed for 7 to 8 hours per night, but stated that his sleep is fitful and of poor quality.  The Veteran also acknowledged that he generally denied irritability or persistent re-experiencing of traumatic events, but stated that this was due to his ability to avoid those situations.  The Veteran concluded that his primary argument for a rating increase was that he has had PTSD since his service in Vietnam.  The consequences of his disorder have been difficulty with employment, failed marriages, and financial distress.  

A December 2007 mental health noted that the Veteran was anxious and depressed and affect was mildly restricted.  It also noted that he was having sleep disturbance.  Additional treatment records from February 2008 through October 2009 showed a continuation of his symptoms with GAF scores ranging between 50 to 57 during that time.  

The Veteran underwent a VA examination in August 2009.  The examiner conducted a review of the claims file, accompanying treatment records, prior VA examination reports, and the Veteran's statements, including those statements that were submitted to the examiner at the time of the examination.  

The Veteran presented as casually and appropriately dressed with good hygiene.  His posture and gait were normal, as were his gross and fine motor skills.  Psychomotor activity was normal with the exception of some restlessness including nail biting.  The Veteran's speech was notable for a tendency to have slowed and occasional over-elaborated responses.  His affect and mood were anxious and irritable.  

The Veteran described his relationship with his significant other and her family as good.  He described his relationship with his own siblings as fine, and although they get together occasionally, he does not consider them close.  

Regarding his occupational history, the Veteran has been unemployed since 2000 with the exception of a job in 2002 that lasted only three weeks.  He stated that his irritability and temper became a problem with his interpersonal relationships while he was employed.  He explained that he was applying for an increased rating for his PTSD because his symptoms inhibit him from working. 

Regarding his PTSD symptoms, the Veteran acknowledged re-experiencing his trauma through intrusive recollections and nightmares two to three times per week.  He also has anxiety and physical responsiveness such as an increase in his heart rate when exposed to triggers.   The Veteran also endorsed avoiding thoughts, feelings, and conversations about his traumas.  He has a loss of interest in significant activities and socialization.  He feels detached and emotionally distant, although he is working on having pleasant and loving feelings.  The Veteran sleeps an average of seven hours per night and endorsed late insomnia.  He also has irritability, angry outbursts, difficulty concentrating, hypervigilance, and an exaggerated startle response.   His mood is good, but not euphoric with the help of his medication.  He has longstanding anhedonia but does currently engage in his activities.  His depression increased in prior years when he stopped taking his medication.  The Veteran denied suicidal or homicidal ideations.  He also indicated that he tends to avoid people and is generally concerned that he will get irritable or lash out in a social situation.  He denied any compulsive or obsessive behaviors.  

A mental status examination shows the Veteran was fully oriented with no impairment of attention, level of consciousness, no cognitive problems, intact memory, coherent thought, mostly appropriate content with no evidence of obsessions, compulsions, ideas of referenced hallucinations, delusions, specific fears, social fears, excessive worry, hypomania, panic attacks, or agoraphobia.  The examiner noted evidence of PTSD symptoms, depressed mood, and some anhedonia.  

The Veteran reported showering or bathing every two to three days and independently walking to errands, such as grocery shopping.  He Veteran is also able to do housework and manage his financial affairs.  His interests include using the internet, gardening and landscaping, and reading.  

The examiner diagnosed PTSD and a mood disorder.  The examiner assigned the Veteran a GAF score of 53.  The examiner concluded that the Veteran continues to meet the full diagnostic criteria for PTSD.  His GAF score represents a moderately severe degree of impairment in his occupational, social, and interpersonal functioning. 

The Veteran contends that the severity of his PTSD symptoms warrants an initial rating in excess of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411, prior to August 22, 2007 and a rating in excess of 50 percent from August 22, 2007.  The 50 percent rating criteria contemplate social and occupational impairment due to the following symptoms: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id.

The Veteran consistently reports hypervigilance, sleep disturbances, irritability, and depression, among other symptoms, manifesting into isolative behavior in both social and occupational settings.   His GAF scores range from 50 to 57, indicative of moderate to borderline severe symptoms.  The Veteran has been consistently medicated to control his symptoms.  The July 2006 and August 2009 VA examiners describe the Veteran's overall functioning as having a moderately severe effect on the Veteran's functioning. 

Despite these PTSD symptoms, the Veteran continues to maintain his relationship with his live-in companion and have limited relationships with his siblings and acquaintances.  The Veteran is also capable of completing activities of daily living, and has an intact memory with no noted cognitive decline.  During the psychological examinations, the Veteran demonstrated cooperative behavior with medical providers and exhibited appropriate hygiene and communication skills.  

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his PTSD. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his depression; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his PTSD.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

After careful consideration of the medical and lay evidence, the Board finds that the Veteran's PTSD symptoms most closely approximate the 50 percent rating criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Mauerhan, supra.  The medical and lay evidence suggest that the PTSD symptoms present moderate impairment in social and occupational functioning.  Moreover, the objective evidence does not reflect suicidal or homicidal ideation, visual or auditory hallucinations, or that the Veteran's speech is intermittently illogical, obscure, or irrelevant.  The Veteran's thought processes were coherent, logical, and appropriate; he presented no clinically significant obsessional thinking or compulsive behavior; and he was appropriately groomed, showing no neglect of personal hygiene.  Review of the Veteran's treatment notes and examination reports show that psychotic symptoms are not present.  The Veteran is not currently employed, which he attributed to his inability to interview and maintain effective work relationships due to his irritability and depression; however, the 50 percent rating contemplates difficulty in establishing and maintain effective work relationships. The criteria considered under the 70 percent rating is not demonstrated by the objective evidence of record and the Veteran's symptoms are, in fact, considered and provided for in the criteria for a 50 percent disability rating.  Thus, the Board finds that the Veteran's PTSD is most appropriately evaluated as 50 percent disabling.  See id.; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Mauerhan, supra.   

While the Veteran contends that he is entitled to a higher rating due to the severity of his PTSD prior to the inception of this claim, ratings are based on evaluation of the medical evidence since the grant of service connection.  See Fenderson, supra.  The 50 percent rating for his PTSD is effective throughout the entire appeal period from April 20, 2006.  Although the RO assigned an effective date of August 22, 2007 for a 50 percent rating for his PTSD, that effective date is based on the RO's consideration of the August 22, 2007 filing as a request for an increased rating.  As discussed above, the Board has construed that filing as a notice of disagreement and is therefore considering the entire rating period from the Veteran's initial April 20, 2006 claim.  Since the effective date of his initial award of service connection, his disability has never been more severe than contemplated by its 50 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126.    

TDIU

The Board notes that the Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in a January 2009 memorandum, the Veteran noted that he was specifically not seeking a TDIU at this time.  




Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his PTSD is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.


ORDER

A rating of 50 percent, but no higher, prior to August 22, 2007 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.  


(CONTINUED ON THE NEXT PAGE)

A rating in excess of 50 percent for PTSD from August 22, 2007 is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


